Title: I. Notes by Madison, [October 1783]
From: Madison, James
To: 


          
            [Oct. 1783]
           Permanent seat of Congress
          North River—recommended for the permanent seat of Congress chiefly by its security against foreign danger.
          Falls of Potowmac—By 1. geographical centrality—2. proximity to western Country already ceded—3. inducement to further Cessions from N.C. S.C. and Georgia. 4. remoteness from the influence of any overgrown commercial city.
          Falls of Delaware—By 1. centrality with regard to number of inhabitants. 2. centrality as to number of States and of Delegates. 3 facility of obtaining intelligence from sea.
          Temporary Seat of Congress
          Princeton—in favor of it, 1. its neighbourhood to the Permanent [se]at, 2. inconveniency of a removal. 3. beneficial effect of a fruga[l] situation of Congress on their popularity throughout the States. 4. the risque in case of removal from Princeton of returning under the commercial and corrupt influence of Philada.—Against it. 1. unfitness for transacting the public business.  2. deficiency of accomodation, exposing the attending members to the danger of indignities and extortions, discouraging perhaps the fitest men from undertaking the service, and amounting to a probitition of such as had families from which they would not part.
          Trenton. Arguments in favor and against it similar to those respecting Princeton. It was particularly remarked that when the option lay with the President and committee between Trenton and Princeton the latter was preferred as least unfit to receive Congress on their removal from Philada.
          Philada. In favor of it. 1. its unrivalled conveniency for transacting the public business, and accomodating Congress. 2. its being the only place where all the public offices, particularly that of Finance could be kept under the inspection and controul of, and proper intercourse with Congress. 3. its conveniency for F[oreign] Ministers, to which, caeteris paribus, some regard would be expected. 4. the circumstances which produced a removal from Philada. which rendered a return as soon as the insult had been expiated, expedient for supporting in the eyes of foreign nations the appearance of internal harmony, and preventing an appearance of resentment in Congress against the State of Pa: or City of Philada. an appearance which was very much strengthened by some of their proceedings at Princeton—particularly by an unnecessary and irregular declaration not to return to Phi. In addition to these overt reasons, it was concluded by sundry of the members who were most anxious to fix Congress permanently at the falls of Potowmac that a temporary residence in Philada. would be most likely to prepare a sufficient number of votes for that place in preference to the Falls of Delaware, and to produce a reconsideration of the vote in favor of the latter.—against Philada. were alledged. 1. The difficulty and uncertainty of getting away from it at the time limited. 2. The influence of a large commercial and wealthy city on the public councils. In addition to these objections, the hatred against Mr. M. [Robert Morris] and hope of accelerating his final r[esigna]tion were latent motives with some, as perhaps envy of the prospe[rity of] Philada. and dislike of the support of Pa. to obnoxious recomendations of Congress were with others.
          Annapolis—in favor of it, 1st. its capacity for accomodating Congress and its conveniences for the public business. 2. the soothing tendency of so Southern a position on the temper of the S.  States.—Against it, 1st. the preposterousness of taking a temporary station so distant from the permanent seat fixed on, especially as better accomodations were to be passed by at Philada. which was less than 4/5ths of the distance from the Permanent Seat. 2d. the peculiar force such a step would give to the charge against Congress of being swayed by improper motives. Besides these considerations it was the opinion of some that a removal of Congress to Annapolis would inspire Maryland with hopes that would prevent a cooperation in favor of George town, and favor the commerce of that State at the expence of Virginia.
        